     Case 2:18-cv-00560-JAM-KJN Document 56 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN McCLINTOCK,                                   No. 2: 18-cv-0560 JAM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    T. COOPER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On May 22, 2020, plaintiff submitted a request for reconsideration of the

19   May 15, 2020 order denying his motion requesting that the court refer certain individuals and a

20   state agency to the Department of Justice for prosecution. Plaintiff requests that the request for

21   reconsideration be filed under seal.

22          On May 22, 2020, the court also received two documents purportedly from plaintiff’s

23   mother. Plaintiff appears to request that these documents be filed under seal as well.

24          The undersigned herein directs the Clerk of the Court to file under seal plaintiff’s request

25   for reconsideration and the two documents purportedly from his mother. Plaintiff is informed that

26   the court will not accept further documents from his mother (or any other non-party) because she

27   is not a party to this action. Plaintiff is also informed that all further requests for documents to be

28   filed under seal must include a well-supported motion for sealing.
                                                         1
     Case 2:18-cv-00560-JAM-KJN Document 56 Filed 05/29/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to file

 2   under seal plaintiff’s request for reconsideration filed on May 22, 2020 and the two documents

 3   submitted by plaintiff’s mother on May 22, 2020.

 4   Dated: May 29, 2020

 5

 6

 7
     Mcclin560.sea
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
